     Case 2:19-cv-01037-KJM-AC Document 28 Filed 07/23/21 Page 1 of 1


 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   TYLER V. HEATH, State Bar No. 271478
     Supervising Deputy Attorney General
 3   GARRETT L. SEUELL, State Bar No. 323175
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6144
 6    Fax: (916) 324-5205
      E-mail: Garrett.Seuell@doj.ca.gov
 7   Attorneys for Defendants
     R. Hill and D. Nagtaion
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   EMMETT HARRIS,                                          2:19-cv-1037 KJM AC P
14                                          Plaintiff,       [PROPOSED] ORDER
15                  v.
16
     R. HILL, et al.,
17
                                          Defendant.
18

19

20         Defendants request a twenty-one (21) day extension of the deadline to file a motion to opt
21   out of the Post-Screening Alternative Dispute Resolution (ADR) Project. After reviewing
22   Defendants’ request, and good cause appearing, Defendants’ request is GRANTED. Defendants
23   shall have an additional twenty-one (21) days, or until August 11, 2021, to file their motion to opt
24   out of the Post-Screening ADR Project.
25         IT IS SO ORDERED.
26   DATED: July 22, 2021
27

28
                                                         1
                                                                     [Proposed] Order (2:19-cv-01037-KJM-AC)
